223 F.3d 656 (7th Cir. 2000)
United States of America, Plaintiff-Appellee,v.Louis J. Wesela, Defendant-Appellant.
No. 99-3307
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 18, 2000Decided August 3, 2000

Appeal from the United States District Court  for the Eastern District of Wisconsin.  No. 99-CR-24--Rudolph T. Randa, Judge.[Copyrighted Material Omitted]
Before Easterbrook, Kanne, and Diane P. Wood, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
* At approximately 1:15 a.m. on Tuesday, January  26, 1999, the Milwaukee Police Department  received a 911 call from Mrs. Elizabeth Wesela.  She told the operator that her husband, Louis  Wesela, had a gun, had been threatening to kill  her, and had shot and killed a family cat. Mrs.  Wesela reported that her husband had fallen  asleep, and she asked the police to come to her  home.


2
When the police arrived, Mrs. Wesela admitted  them to the couple's apartment. The officers  asked where the man with the gun was; Mrs. Wesela  responded that he was in the bedroom, and she  volunteered that the gun was next to him on the  bed. The police found Louis Wesela laying on the  bed in the bedroom. After getting him up, the  police ordered him out of the room and placed him  under arrest. One officer then searched the  bedroom for the gun and found it on a table under  a pile of clothes. While in the bedroom, the  officer noticed a pair of white tennis shoes  stained with a drop of blood as well as a blood  stain on the carpet. The officer then looked  under the bed and saw cat feces against the wall.  After the bedroom search, Wesela was taken to the  hospital for medical treatment.


3
Detectives Schmitz and Corbett arrived at the  Wesela home at 215 a.m. After a uniformed police  officer briefed them, Detective Schmitz  interviewed Mrs. Wesela in the apartment's living  room. During the half-hour interview, Mrs. Wesela  explained that she and her husband had been  arguing since Sunday (January 24, 1999). She told  Detective Schmitz that her husband had threatened  to kill her. During the argument, he had behaved  violently: he confronted an upstairs neighbor  with the gun, shot the gun into the ceiling, and  shot and killed one of the family's cats. Mrs.  Wesela explained that he threw the dead cat in  the garbage container behind the apartment  building. After preparing himself a drink, Wesela  went to sleep at around 10:00 p.m. Mrs. Wesela  waited in the living room until she was certain  he was sleeping. She then called the police.


4
As Detective Schmitz spoke with Mrs. Wesela,  Detective Corbett went about collecting evidence.  He did not ask Mrs. Wesela for permission to  conduct the search, but Mrs. Wesela did not  object to what he was doing. A uniformed police  officer directed the detective to the evidence  that had been discovered prior to the detectives'  arrival. Detective Corbett found the dead cat in  the outside garbage bin as Mrs. Wesela had  reported and observed a trail of blood leading  from the container to the apartment's back door.  He also located a bullet hole in the ceiling and  noted the location of the gun, ammunition, and  blood stain in the bedroom. Detective Corbett  also found an uncovered cardboard box in the  bedroom, with books, paperwork, and a box for a  Taurus .22 revolver inside. While searching the  bedroom, Detective Corbett overheard Mrs. Wesela  describe how her husband shot the cat while it  was underneath the bed. Detective Corbett then  looked under the bed, moved it away from the  wall, and found a bullethole in the baseboard  where the cat had been shot. He removed the  bullet.


5
After a trial, Wesela was convicted of being a  felon in possession of a firearm in violation of  18 U.S.C. sec.sec. 922(g), 924(e). The only issue  disputed at trial was Wesela's possession of the  firearm, as the parties stipulated that Wesela  had previously been convicted of a felony. Wesela  raises several issues in this appeal. Because any  errors made were harmless in the face of the  overwhelming evidence, we affirm Wesela's  conviction.

II

6
A.  Constitutionality of the Felon in  Possession Statute


7
Wesela first argues that one of the statutes  under which he was convicted, 18 U.S.C. sec.  922(g), is unconstitutional because it exceeds  Congress's powers under the Commerce Clause. We  have already rejected this with respect to sec.  922(g). See United States v. Williams, 128 F.3d 1128 (7th Cir. 1997). Williams distinguished sec.  922(g) from the statute the Supreme Court  considered in United States v. Lopez, 514 U.S. 549 (1995), on the ground that sec. 922(g),  unlike the Lopez statute (18 U.S.C. sec. 922(q)),  specifically requires that the possession must be  "in or affecting interstate commerce." 128 F.3d  at 1133-34. Nothing in United States v. Morrison,  120 S. Ct. 1740 (2000), or in Jones v. United  States, 120 S. Ct. 1904 (2000), causes us to  think that a different result is now required for  sec. 922(g). In Morrison, the Court struck down  the Violence Against Women Act, 42 U.S.C. sec.  13981, on the ground that it exceeded Congress's  power under the Commerce Clause, but the Court  was careful to note that the Act did not contain  a jurisdictional element. Morrison, 120 S. Ct. at  1751. In Jones, the Court held that the arson  statute, 18 U.S.C. sec. 844(i), covered only  arson of property that itself was currently used  in interstate commerce or in an activity  affecting commerce. Nothing in either case casts  doubt on the validity of sec. 922(g), which is a  law that specifically requires a link to  interstate commerce.

B.  Motion to Suppress

8
Before trial, Wesela filed a motion to suppress  evidence gathered from his apartment and  incriminating statements he made following his  arrest. The district court denied the motion and  allowed all of the evidence in. In reviewing a  district court's denial of a motion to suppress,  we review findings of historical fact and  credibility determinations for clear error.  United States v. Johnson, 170 F.3d 708, 712-13  (7th Cir. 1999). We review de novo mixed  questions of law and fact such as determinations  of probable cause or reasonable suspicion. Id.,  citing Ornelas v. United States, 517 U.S. 690,  699 (1996).

1.  Evidence Gathered During Searches

9
Wesela first contests the legality of the  officers' search for his gun immediately  following his arrest. His theory is that Mrs.  Wesela allowed the officers to enter her home for  one very limited purpose: to arrest him. He  contends that Mrs. Wesela did not consent to a  search for the gun, or, in the alternative, that  even if she impliedly consented to a search for  the gun, the officers exceeded the scope of that  implied consent. (He concedes that if the search  for the gun was permissible, then evidence of the  rest of the items discovered during that search,  such as the blood-stained tennis shoes, cat  feces, and blood stain on the rug, were  admissible under the plain view doctrine.) Wesela  also contests the admission of evidence related  to items found during Detective Corbett's search  of the home (the bullet in the baseboard, the gun  box, and the shell casings). For the latter  search, he argues again that his wife did not  give her express consent and, because she was  being interviewed by Detective Schmitz while  Detective Corbett searched, she could not have  impliedly consented either.


10
Following a hearing on the motion to suppress,  Magistrate Judge Gorence made several findings of  fact, which the district court adopted in their  entirety. The district court, however, drew  different legal conclusions from those findings.  Both judges agreed that Mrs. Wesela consented to  the police entry of her apartment to arrest her  husband and to search for the gun. The magistrate  judge, who found that the scope of her consent  was limited to looking for the gun, would have  suppressed the items Detective Corbett found,  because Mrs. Wesela never broadened her consent.  The district court saw things differently. It  concluded that Mrs. Wesela's failure to object  constituted general consent to the search, and  all evidence discovered by Detective Corbett--the  documents in the gun box, the bullet in the  baseboard, and the two shell casings deep inside  the garbage bag--was admissible.


11
Under the Fourth Amendment, the standard for  measuring the scope of an individual's consent is  "objective reasonableness": "what would the  typical reasonable person have understood by the  exchange between the officer and the [person  giving consent]?" Florida v. Jimeno, 500 U.S. 248, 251 (1991). The scope of a search is  generally defined by its "expressed object." Id.  To determine whether a search was within the  boundaries of consent is determined according to  the "totality of all the circumstances." United  States v. Torres, 32 F.3d 225, 230-31 (7th Cir.  1994).


12
We agree with the district court that these  facts demonstrate Mrs. Wesela's consent to search  the apartment for both her husband and the gun.  She called the agents for the express purpose of  ridding her house of the threat posed by her  (armed) husband, and she allowed the officers to  enter her house in order to arrest him. At the  suppression hearing, one of the officers  testified that she consented to the officers'  entering the apartment to secure both the man and  the gun. Mrs. Wesela herself told the officers  where they could find the gun. The fact that  there was no direct verbal exchange between  Detective Corbett and Mrs. Wesela in which she  explicitly said "it's o.k. with me for you to  search the apartment," is immaterial, as the  events indicate her implicit consent. Mrs. Wesela  was in the living room while the search was going  on in the bedroom; the bedroom was not visible  from the living room, but Detective Corbett was  able to overhear her description of events while  he was in the bedroom and she was able to hear  and respond to his question about the ownership  of the tennis shoes. Due to the proximity of the  rooms, Mrs. Wesela was probably aware of what was  going on in the bedroom and elsewhere in the  apartment. Had she wished to do so, she could  have objected to Detective Corbett's search. See  United States v. Stribling, 94 F.3d 321, 324 (7th  Cir. 1996); Gerald M. v. Conneely, 858 F.2d 378,  884-85 (7th Cir. 1988).


13
The district court reasonably concluded that  Mrs. Wesela at the very least implicitly  consented to the search. Had Detective Corbett  conducted an all-out search of the Wesela home,  perhaps the result would be different. But  everything he did was narrowly confined to  finding evidence related to the events of that  evening: the gun, the bullets, the shell casings,  and the dead cat. He did not go through drawers,  rummage through closets, or search other rooms of  the house in an attempt to find drugs, money, or  any other extraneous evidence of other possible  illegal activities. Under the circumstances here,  the court did not err in denying Wesela's motion  to suppress.

2.  Post-Arrest Statements

14
After his arrest, Wesela made two statements to  the police that he argues should have been  suppressed. He made the first one on the morning  of January 26, 1999, during questioning by  Detective Corbett. The detective read Wesela his  Miranda rights and asked him if he understood  them. After responding that he did, Wesela asked,  "Could I get a lawyer?" Detective Corbett  responded that he could not call one for  him.Wesela then stated, "I can't call one either.  All right here's what happened." Wesela then  described the events leading to his arrest.


15
Wesela made more incriminating statements on  February 1, 1999, to Special Agent Darin ("SA  Darin") of the United States Bureau of Alcohol,  Tobacco and Firearms. SA Darin had the job of  transporting Wesela to the federal courthouse in  Milwaukee for his initial appearance. En route,  SA Darin gave Wesela a copy of the criminal  complaint and explained federal court procedures  to him. Wesela made an unsolicited comment to SA  Darin, who responded that he was not going to  advise Wesela of his Miranda rights and that he  did not want to discuss the facts of the case.  Later that day, SA Darin escorted Wesela to a  courtroom. As they were waiting outside the  courtroom on a bench, Wesela again began talking  about the facts of the case. SA Darin again  warned Wesela that he did not want to talk about  the facts of the case, and he told Wesela that he  might have an appointed attorney already.  Undeterred, Wesela then described his argument  with his wife and (in great detail) why and how  he had shot the cat.


16
Wesela argues that his statements to SA Darin  should have been suppressed as fruits of the  poisonous tree (the alleged poisonous tree being  Detective Corbett's initial statement he could  not get a lawyer for him, in lieu of leaving  Wesela alone). The first problem Wesela faces is  that, under Duckworth v. Eagan, 492 U.S. 195, 201  (1989), there was no poisonous tree here.  Detective Corbett's statement was similar to the  one the Court found acceptable in Eagan, where  the police told the defendant that he had a right  to a lawyer, but that they had no way of giving  him one. Id. at 198. Furthermore, even if some  distinction between this case and Eagan could be  found (if, for instance, that particular part of  the case were seen as dicta), Wesela's statements  were still admissible under Brown v. Illinois,  422 U.S. 590 (1975). Brown identifies a number of  factors that help to show whether statements  following illegal police conduct are admissible: the voluntariness of the statement, the temporal  proximity of the illegal conduct and the  confession, the presence of any intervening  circumstances, and the purpose and flagrancy of  the official misconduct. Id. at 603-04. See also  United States v. Patino, 862 F.2d 128, 132 (7th  Cir. 1988) (discussing Brown factors). "But if a  suspect requests counsel at any time during the  interview, he is not subject to further  questioning until a lawyer has been made  available or the suspect himself reinitiates  conversation." Davis v. United States, 422 U.S. 452, 458 (1981), citing Edwards v. Arizona, 451 U.S. 477, 484-85 (1981).


17
Wesela's statement to SA Darin is not  inadmissible under Brown or Edwards. There can be  no doubt that Wesela volunteered his statements  to SA Darin. SA Darin repeatedly informed Wesela  that he did not want to talk about the facts of  the case. Indeed, we are hard pressed to imagine  a more conscientious refusal to take advantage of  the situation than SA Darin's. Wesela ignored SA  Darin's requests not to speak with him about the  case. Instead, he kept talking, eventually  incriminating himself by describing how he shot  the cat (and thereby essentially admitting he had  possession of the gun). Moreover, Wesela's  statements to SA Darin were made six days after  his interview with Detective Corbett. Six days  was a sufficiently long period of time for Wesela  to reflect on his predicament, collect his  thoughts about his interview with Detective  Corbett, and decide whether he wanted to speak  with an attorney before making any further  statements. The fact that he was in custody  during the six intervening days is not  dispositive of his case. Cf. Patino, 862 F.2d at  133 (defendant had "complete freedom" in  intervening six days). Wesela reinitiated  conversation with the police of his own volition;  he made the statements voluntarily and they were  unrelated to any possible Fifth Amendment  violations during earlier questioning. See Davis, 512 U.S. at 458 (stating if suspect requests  counsel, questioning must cease "until a lawyer  has been made available or the suspect himself  reinitiates conversation") (emphasis added),  citing Edwards, 451 U.S. at 484-85. The district  court did not err in allowing the admission of  Wesela's statements to SA Darin.

C.  Statements of Mrs. Wesela

18
At trial, the government used Detective Schmitz  to introduce statements made by Mrs. Wesela  during her interview with Detective Schmitz at  2:18 a.m. on January 26, 1999, including her  description of the events of January 24 and 25.  Detective Schmitz's account of what Mrs. Wesela  told her during their conversation was, of  course, hearsay. The government offered three  bases for admitting the hearsay testimony for its  truth: Fed. R. Evid. 803(1) (present sense  impression); 803(2) (excited utterance); and 807  (residual or catchall exception for statements  having "circumstantial guarantees of  trustworthiness"). The district court initially  admitted the testimony pursuant to the residual  hearsay exception, Rule 807, and reserved the  question of admissibility under Rules 803(1) and  803(2). At trial, however, the court also cited  Rule 803(2) as justification for its admission.  Wesela contests only the admission under Rule  803(2).


19
We review evidentiary decisions for abuse of  discretion. United States v. Singleton, 125 F.3d 1097, 1106 (7th Cir. 1997)--that is, has the  district court done something so far out of line  that "no reasonable person could agree" with its  rulings. United States v. Sinclair, 74 F.3d 753,  756 (7th Cir. 1996). Rule 803(2) defines an  excited utterance as "[a] statement relating to  a startling event or condition made while the  declarant was under the stress of excitement  caused by the event or condition." Fed. R. Evid.  803(2). Hearsay statements are admissible under  the excited utterance exception if (1) a  startling event occurred; (2) the declarant made  the statement while under the stress of  excitement caused by the startling event; and (3)  the declarant's statement relates to the  startling event. United States v. Sowa, 34 F.3d 447, 453 (7th Cir. 1994) (citations omitted). The  basis of the exception is that "such statements  are given under circumstances that eliminate the  possibility of fabrication, coaching, or  confabulation." Id. at 452-53, quoting Idaho v.  Wright, 497 U.S. 805, 820 (1990). The timing of  the statement is important but not controlling.  Gross v. Greer, 773 F.2d 116, 119-20 (7th Cir.  1985). "All that the exception requires is 'that  the statement be made contemporaneously with the  excitement resulting from the event, not  necessarily with the event itself.'" Smith v.  Fairman, 862 F.2d 630, 636 (7th Cir. 1988),  quoting United States v. Moore, 791 F.2d 566, 572  n.4 (7th Cir. 1986).


20
Wesela argues that it was an abuse of  discretion to allow in the statements pertaining  to the events of the 24th and the morning of the  25th. He contends that at the time Mrs. Wesela  made those statements, she was stressed and  excited, but her stress and excitement did not  stem from the events that occurred on the 24th  and the morning of the 25th; instead, she was  agitated because of the events of the evening of  the 25th. The court disagreed and found that the  events over the 24th and 25th were part of a  continuing course of conduct which left Mrs.  Wesela in a stressed and excited condition. The  court therefore allowed in the statements  regarding all of the events.


21
The government is correct that some courts have  found statements following a long lapse in time  to fall within the excited utterance exception.  However, these cases generally involve young  children who are the victims or witnesses of  crime. See, e.g., Sowa, 34 F.3d at 449, 453;  Gross, 773 F.2d at 120; United States v. Iron  Shell, 633 F.2d 77, 85-86 (8th Cir. 1980). In the  case of an adult declarant, courts are much less  likely to find any statements made to fall within  the exception. See, e.g., United States v. Zizzo,  120 F.3d 1338, 1355 (7th Cir. 1997) (finding no  excited utterance where startling event took  place at O'Hare Airport and statement was made at  the Dirksen Building in downtown Chicago).


22
Several hours passed between the events of the  morning of January 24 and 25 and the time Mrs.  Wesela spoke to Detective Schmitz. Mrs. Wesela  was not under a continuous threat; to the  contrary, she was at work and away from Wesela  for a full workday. That she was able to go to  work demonstrates that she had regained at least  some of her composure and emotional control.  Therefore, although Wesela engaged in a pattern  of threatening behavior, one cannot say that Mrs.  Wesela was under continuous, uninterrupted stress  and excitement. By accepting a lesser state of  mental angst as enough to satisfy Rule 803(2),  the district court applied the wrong legal  standard. It thus abused its discretion in  admitting Mrs. Wesela's statements regarding the  24th and the morning of the 25th.


23
The error, however, was harmless. Because the  parties had stipulated that Wesela was a felon,  the only contested issue at trial was whether  Wesela possessed a firearm. The evidence seized  from the Weselas' apartment (e.g., the dead cat,  shell casings, gun, and gun box) combined with SA  Darin's testimony regarding Wesela's admission of  why and how he shot the cat provided  incontrovertible evidence that Wesela possessed  the gun. Detective Schmitz's testimony regarding  Mrs. Wesela's statements were completely  unnecessary to gain Wesela's conviction.


24
Our finding of harmless error makes it  unnecessary as well for us to decide whether Mrs.  Wesela's testimony could have been admitted under  Rule 807. We note, however, that Sixth Amendment  Confrontation Clause problems can arise if  evidence from an unavailable witness is used  against a defendant. As Justice Stevens put it in  Lilly v. Virginia, 527 U.S. 116 (1999), "[w]hen  the government seeks to offer a declarant's out-  of-court statements against the accused, and, as  in this case, the declarant is unavailable,  courts must decide whether the Clause permits the  government to deny the accused his usual right to  force the declarant to submit to cross-  examination, the greatest legal engine ever  invented for the discovery of truth." Id. at 124,  quoting from California v. Green, 399 U.S. 149,  158 (1970) (footnote and internal quotations  omitted). These concerns can be overcome only  when the evidence "falls within a firmly rooted  hearsay exception," or it contains particularized  guarantees of truthfulness such that adversarial  testing would be expected to add little to its  reliability. 527 U.S. at 124-25, reiterating  framework from Ohio v. Roberts, 448 U.S. 56, 66  (1980). See also Idaho v. Wright, 497 U.S. at  815.


25
Here, Mrs. Wesela was arguably unavailable,  because it appeared that she might have been  prepared to invoke her spousal privilege under  Fed. R. Evid. 501. In addition, Rule 807 almost  by definition is not a "firmly rooted" or  "longstanding exception" to the hearsay rule. To  the contrary, it is the "residual" exception--the  catchall. Thus, before evidence can come in under  that rule there must be equivalent circumstantial  guarantees of its trustworthiness. These  questions would be worth exploring but for two  facts: first, Wesela never argued that his  confrontation rights would be violated if  Detective Schmitz's hearsay statements about Mrs.  Wesela were admitted only under Rule 807, and  second, like most errors even of constitutional  dimension, this one is subject to harmless error  analysis. Delaware v. Van Arsdall, 475 U.S. 673,  684 (1986); Smith, 862 F.2d at 638; see also  Arizona v. Fulminante, 499 U.S. 279, 306-07  (1991). The same reasons that persuaded us that  the error under Rule 803(2) was harmless are  equally compelling here.

III

26
Wesela stipulated that he had previously been  convicted of a felony, and he admitted that he  shot the cat with a gun. Finding no error in the  district court's suppression rulings, and nothing  that amounted to more than harmless error in its  evidentiary decisions, this was more than enough  to support his conviction, which we Affirm.